Citation Nr: 1703504	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for urethral stricture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1966.  This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Oakland, California RO subsequently acquired jurisdiction.

In August 2015, the Board denied the claim.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a joint motion for remand (JMR) approved by the Court in April 2016, the parties agreed that the Board had erred in its denial of the Veteran's claim by not providing a medical examination that was adequate for rating purposes.  

In May 2016, the Board remanded this matter for further evidentiary development.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

Urethral stricture was first manifest during service.


CONCLUSION OF LAW

Urethral stricture was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the Veteran's claim.  Because the instant decision is fully favorable to the Veteran, further discussion of the VCAA is not necessary.

Criteria of service connection, generally

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West, 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

A veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  If no preexisting condition is noted upon entry into service, the claimant is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The term "noted" denotes only such conditions as are recorded in examination reports.  See 38 C.F.R. § 3.304(b) (2016).  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2016).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The determination of whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Reasonable doubt regarding any issue material to the determination of a matter is resolved in a claimant's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

The Veteran has urethral stricture.  See August 2015 record of Dr. M. M.; September 2005 record of Dr. F. B.; July 2005 record of Dr. E. R.  During his enlistment examination of January 1966, the Veteran denied frequent or painful urination, and no symptoms involving the urethra were noted.   A urethral stricture was diagnosed during service in April 1966.  Because the Veteran did not engage in combat with the enemy, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

The service treatment records are contradictory on the question of whether the Veteran's urethral stricture was considered at that time to have predated service.  On the one hand, an April 1966 record (signed by the chief of the Urology Department of the Naval hospital in May 1966) characterized the disorder as "in line of duty" and indicated that the Veteran's "past history was otherwise noncontributory to his present illness."  It was noted that the Veteran had noticed intermittent spotting of blood associated with diminution in urinary stream size "for the preceding three months," and that this was associated with urinary burning, urinary frequency, and nocturia.  Having entered service on February 1, 1966, the Veteran was reporting initial symptoms that manifested during service.

On the other hand, a May 1966 Medical Board report determined that the disorder was not incurred in the line of duty, existed prior to entry, and was not aggravated by service.  The Medical Board determined the Veteran to be unfit for duty, and he was discharged from service in September 1966 due to physical disability.  The Medical Board cited the fact that the Veteran had allegedly stated that "approximately four months ago prior to his entrance into the Navy, he had noticed intermittent spotting of blood associated with diminution in urinary stream size" and that "he also had noticed urinary burning, urinary frequency, and nocturia."  As noted above, the April 1966 service treatment record plainly notes the Veteran as having noticed symptoms for the "preceding three months" and not for approximately four months.

The Veteran, as a layperson, is competent to report observable symptoms that come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran states that he had no urethral stricture symptoms prior to service and that the symptoms started after enlistment.  See March 2015 statement of Veteran; appellate brief of June 2015.  He states that, after being in the Navy for approximately two months, he noticed blood in his underwear and reported the issue to medical personnel.  He states that he was prescribed medication for an infection and that he returned to medical personnel after a short period upon noticing more blood in his urine.  See Veteran's statement of July 2016; Veteran's statement of September 2016.  He also maintains that he has experienced recurrent symptoms of urethral stricture since service.  See February 2015 VA examination report.

If defects, infirmities, or disorders are not noted when a veteran is examined and accepted for service, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  As a urethral stricture was not noted on the service entrance examination, the Veteran is entitled to the presumption of soundness.  The May 1966 finding of the Medical Board does not rise to the level of clear and unmistakable evidence that a disorder preexisted service.  Here the Medical Board's finding is contradicted by a service treatment record noting an in-service onset.  Furthermore, the Veteran has competently and credibly stated that his urinary symptoms began during service.  Thus the presumption of soundness has not been rebutted regarding the Veteran's urethral stricture.

The medical opinions of the VA medical examination reports of February 2015 and July 2016 are unfavorable.  The February 2015 examination report, however, was determined to be inadequate pursuant to the JMR approved by the Court in April 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As for the July 2016 VA examination report, the examiner based his negative nexus opinion, in part, on the fact that the Veteran's urethral stricture was "documented" as existing prior to service.  In so finding, the examiner failed to discount or acknowledge contrary evidence of record, specifically the April 1966 service treatment record, discussed above, that 1) documented the Veteran's report of in-service initial symptoms, 2) found the disorder to be "in line of duty," and 3) found the Veteran's history to be otherwise noncontributory to the present illness.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here the July 2016 VA medical examiner was not fully informed of the Veteran's pertinent medical history.  The examiner failed to acknowledge or discuss record medical evidence indicating that the relevant disorder noted during service had its onset during service.  The examiner's opinion is therefore of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
 
There is no question in the medical evidence of record that the Veteran currently suffers from the urethral stricture disorder that was noted in service.  Therefore service connection is warranted.


ORDER

Entitlement to service connection for urethral stricture is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


